                                           Case 5:20-cv-01445-BLF Document 8 Filed 09/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JOHNNY ANDREW MOORE,
                                  11                                                     Case No. 20-01445 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER SUA SPONTE GRANTING
Northern District of California




                                                 v.                                      EXTENSION OF TIME TO FILE
 United States District Court




                                  13                                                     AMENDED COMPLAINT
                                  14     S. HATTON, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California inmate, filed a pro se complaint in Monterey County Superior
                                  19   Court, which Defendants removed to this Court under 28 U.S.C. §§ 1441(a), 1446(b). Dkt.
                                  20   No. 1. On July 7, 2020, the Court granted Defendants’ request to screen the complaint,
                                  21   dismissed the Eighth Amendment deliberate indifference claim as barred by res judicata,
                                  22   and dismissed the First Amendment retaliation claim with leave to amend. Dkt. No. 7 at 3-
                                  23   4. Plaintiff was directed to file an amended complaint within twenty-eight days from the
                                  24   date the order was filed. Id. at 4. Plaintiff was also advised that in the alternative, he may
                                  25   file notice in the same time provided that he wishes to strike all the federal claims from
                                  26   this action and have the matter remanded back to state court to pursue the sole state law
                                  27   claim for intentional infliction of emotional distress. Id. at 5.
                                  28          To date, Plaintiff has filed nothing in this matter. However, the Court notes that
                                             Case 5:20-cv-01445-BLF Document 8 Filed 09/09/20 Page 2 of 2




                                   1   Plaintiff filed two motions requesting an extension of time “to prepa[re] response to order
                                   2   granting motion for dismissal with leave to amend complaint” in a different case which is
                                   3   closed. See Moore v. Hatton, et al., Case No. 17-03696 BLF (PR), Dkt. Nos. 35, 38.
                                   4   Apparently, Plaintiff has his case numbers confused. Accordingly, in the interest of
                                   5   justice, the Court will sua sponte grant Plaintiff an extension of time to file an amended
                                   6   complaint in this matter.
                                   7            Within twenty-eight (28) days from the date this order is filed, Plaintiff shall file
                                   8   an amended complaint using the court’s form complaint to attempt to state sufficient facts
                                   9   to state a First Amendment retaliation claim. The amended complaint must include the
                                  10   caption and civil case number used in this order, i.e., Case No. C 20-01445 BLF (PR), and
                                  11   the words “AMENDED COMPLAINT” on the first page. Plaintiff must not make any
                                  12   reference to Case No. 17-03696 BLF, which is a closed matter, to avoid any further
Northern District of California
 United States District Court




                                  13   delays in this matter. Plaintiff must answer all the questions on the form in order for the
                                  14   action to proceed. Plaintiff is reminded that the amended complaint supersedes the
                                  15   original, and Plaintiff may not make references to the original complaint. Claims not
                                  16   included in the amended complaint are no longer claims and defendants not named in an
                                  17   amended complaint are no longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262
                                  18   (9th Cir.1992).
                                  19            Failure to respond in accordance with this order by filing an amended
                                  20   complaint in the time provided will result in the dismissal of this action without
                                  21   prejudice and without further notice to Plaintiff.
                                  22            IT IS SO ORDERED.
                                  23   Dated: __September 9, 2020_______                   ________________________
                                                                                           BETH LABSON FREEMAN
                                  24
                                                                                           United States District Judge
                                  25
                                       Order Granting EOT to File Am. Compl.
                                  26   PRO-SE\BLF\CR.20\01445Moore_eot-ac

                                  27

                                  28                                                   2
